Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 4th, 2021 has been entered. Claims 1, 3-6, and 8-10 remain pending in the application. Applicant's amendments to the Claims have overcome all rejections previously set forth in the Final Office Action dated February 1st, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Choung et al. (U.S. 2015/0220202 A1), hereinafter Choung, in view of: Yoshinari et al. (U.S. 2017/0003593 A1), hereinafter Yoshinari; Irving et al (U.S. 2009/0130610 A1), hereinafter Irving; Hermesdorf (U.S. 2006/0073417 A1); and Lee et al. (U.S. 2013/0161070 A1), hereinafter Lee.
Regarding claim 1, Choung teaches a patterning method (claim 13), comprising steps of: providing a transparent laminate (substrate, claim 13; see [0079]) having a first surface and a second surface opposite thereto (top and bottom of 10; Fig. 4); forming a patterned first insulating layer (touch insulating member; claim 15) on the first surface (indirectly, via the first touch electrode pattern; see claims 13 and 15); forming a transparent (see [0011]) layer (connecting line (claim 15) prior to etching ([0006])) covering the patterned first insulating layer (touch insulating member); and patterning (etch; [0006]) the transparent layer.

Yoshinari teaches it is known to use a photoresist material (photosensitive siloxane resin materials, [0202]) to form the first layer (insulating layer, [0202]) between the electrodes of a touch screen.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the patterned first insulating layer of Choung to be a patterned first insulating photoresist layer as taught by Yoshinari as these materials are both known to serve as insulators between the electrodes of a touch screen. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).
Irving teaches a known double-sided patterning method (self-aligned process, [0077]) comprising: providing a transparent laminate (substrate 1, [0077]; shown to be transmissive of light without distortion, see Figs. 10B and 11A)  having a first surface (front side, [0077]) and a second surface (backside, [0077]) opposite thereto; forming a patterned first layer (gate-bus structure 5, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the patterning method Choung such that it includes forming a patterned second photoresist layer on the second surface and patterning the transparent conductive layer by using the patterned second photoresist layer as a mask, as taught by Irving, thereby making it a double-sided patterning method. Doing so would simplify critical alignments in fabrication, thereby reducing patterning error from misalignment ([0033]).
Hermesdorf teaches a known patterning method comprising: forming a photopolymer substrate (claim 1a; functionally analogous to the transparent layer of the instant claim and the layer of functional material of Irving); forming a photomask layer (claim 1b; functionally analogous to the patterned second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit the optical density of the color mask of Chong modified by Irving to be greater than or equal to 2 and further optimized to a range such as 3.5 to 6.0, as taught by Hermesdorf. This would insure that the color mask would be able to sufficiently block the light during exposure and properly prevent the curing of masked portions of the layer of functional material. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Lee teaches that, when there are exposable layers on both sides of a substrate, the exposures may be performed simultaneously at both sides of the substrate, or may be performed sequentially on each side thereof ([0106]).
.

Claims 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choung et al. (U.S. 2015/0220202 A1), hereinafter Choung, in view of: Yoshinari et al. (U.S. 2017/0003593 A1), hereinafter Yoshinari; Irving et al (U.S. 2009/0130610 A1), hereinafter Irving; Hermesdorf (U.S. 2006/0073417 A1); and Lee et al. (U.S. 2013/0161070 A1), hereinafter Lee, as applied to claim 1 above, and further in view of Sekito et al. (U.S. 2014/0335448 A1), hereinafter Sekito, and The Difference Between Positive and Negative Photoresist by Shin-Etsu MicroSi, hereinafter MicroSi.
Regarding claim 3, Choung teaches a method of manufacturing (claim 13) a touch panel (claim 13) comprising providing a transparent substrate (claim 13, [0079]) having a first surface and a second surface opposite thereto (top and 
Choung teaches all of the elements of the current invention as stated above except: the patterned first layer being photoresistive; forming a patterned second photoresist layer on the second surface, wherein the patterned second photoresist layer is selected to have an optical density of greater than or equal to 3, the patterned first photoresist layer and the patterned second photoresist layer comprising a negative photoresist material, and the patterned first photoresist layer and the patterned second photoresist layer are simultaneously formed in the same process step; and patterning the transparent conductive layer by using the patterned second photoresist layer as a mask.
Yoshinari teaches it is known to use a photoresist material (photosensitive siloxane resin materials, [0202]) to form the first layer (insulating layer, [0202]) between the electrodes of a touch screen.  Yoshinari is silent on whether the "well-known" photosensitive siloxane resin materials are positive or negative type photoresist materials. However, Sekito teaches that photosensitive siloxane resin materials known in the art may function as either positive or negative photoresist material, depending on the exact material used ([0055]).

Irving teaches a known method (self-aligned process, [0077]) comprising: providing a transparent substrate (substrate 1, [0077]; shown to be transmissive of light without distortion, see Figs. 10B and 11A)  having a first surface (front side, [0077]) and a second surface (backside, [0077]) opposite thereto; forming a patterned first layer (gate-bus structure 5, [0077]) and a patterned second photoresist layer (color mask 10, [0077]; see [0097]) respectively on the first surface (front side) and the second surface (backside); forming a transparent conductive layer (semiconductor film 17, [0087]) covering the patterned first layer (gate-bus structure 5, [0077]); and patterning the transparent conductive layer (semiconductor film 17, [0090]) by using the patterned second photoresist layer (color mask 10) as a mask. The patterning occurs indirectly by first patterning layer 19 with color mask 10 (see Figs. 10B and 11A), followed by patterning semiconductor film 17 with layer 19 (now elements 20, 22, and 23) (see Figs. 11A and 12A). The mask is prepared directly on the substrate and is fully viewable, thus critical alignments in fabrication are simplified ([0033]). Irving does not teach the optical density of the color mask, nor that the patterned first photoresist layer and the patterned second photoresist layer are simultaneously formed in the same 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method Choung such that it includes forming a patterned second photoresist layer on the second surface and patterning the transparent conductive layer by using the patterned second photoresist layer as a mask, as taught by Irving. Doing so would simplify critical alignments in fabrication, thereby reducing patterning error from misalignment ([0033]).
MicroSi teaches that photosensitive material has two types: positive and negative (paragraph 1). MicroSi further teaches that negative resists have a faster photo speed, wider process latitude and a significantly lower operating cost, compared to positive resists (paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select the material of the patterned first photoresist layer (Choung and Yoshinari) and the patterned second photoresist layer (Irving) of modified Choung to be negative photoresist material. This would result in a faster photo speed, wider process latitude and a significantly lower operating cost, as taught by MicroSi.
Hermesdorf teaches a known manufacturing method comprising: forming a photopolymer substrate (claim 1a; functionally analogous to the transparent layer of the instant claim and the layer of functional material of Irving); forming a photomask layer (claim 1b; functionally analogous to the patterned second photoresist layer of the instant claim and the color mask of Irving), wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit the optical density of the color mask of Chong modified by Irving to be greater than or equal to 2 and further optimized to a range such as 3.5 to 6.0, as taught by Hermesdorf. This would insure that the color mask would be able to sufficiently block the light during exposure and properly prevent the curing of masked portions of the layer of functional material. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Lee teaches that, when there are exposable layers on both sides of a substrate, the exposures may be performed simultaneously at both sides of the substrate, or may be performed sequentially on each side thereof ([0106]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to expose (and thereby form the 
Regarding claim 4, Choung further teaches that the step of forming a patterned transparent sensing layer (first and second touch electrode patterns; claim 13) on the first surface comprises forming a plurality of first sensing units (21, see Fig. 5) and a plurality of second sensing units (22, see Fig. 5) on the first surface, wherein the first sensing units (21) are arranged in a row in a first direction, and the second sensing units (22, see Fig. 5) are arranged in a column in a direction perpendicular to the first direction (see Fig. 5).
Regarding claim 5, modified Choung further teaches that the step of forming the patterned first photoresist (Yoshinari) layer and the patterned second photoresist layer (Irving) respectively on the patterned transparent sensing layer and the second surface (Irving) comprises forming a plurality of openings in the patterned first layer (31, see annotated Fig. 10 of Choung), each openings exposing a portion of each second sensing units (22p, see annotated Fig. 10 of Choung).
claim 6, Choung further teaches that the step of patterning (etch; [0006]) the transparent conductive layer to form a patterned conductive bridge (connecting line, claim 15) comprises electrically connecting the patterned conductive bridge (connecting line, claim 15) to any adjacent ones of the second sensing units (second touch electrode pattern, claim 15).
Regarding claim 8, Choung teaches a method of manufacturing (claim 13) a touch panel (claim 13) comprising providing a transparent substrate (claim 13, [0079]) having a first surface and a second surface opposite thereto (top and bottom of 10; Fig. 4). The method further comprises forming a transparent sensing layer (first and second transparent conductive layers; claim 13) on the first surface and forming a patterned first photoresist layer (touch photosensitive film pattern; claim 13) on the transparent sensing layer (first and second transparent conductive layers). The method further comprises patterning (etching, claim 13) the transparent sensing layer (first and second transparent conductive layers) by using the patterned first photoresist layer (touch photosensitive film pattern) as a mask to form a patterned transparent sensing layer (first and second touch electrode patterns; claim 13). The method further comprises forming a third layer (insulating layer; claim 13) covering the patterned transparent sensing layer (first and second touch electrode patterns) and patterning the third layer (insulating layer, [0074]), where in the patterned third photoresist layer (touch insulating member; claim 15) has a plurality of openings (see annotated Fig. 10) exposing a portion of the transparent sensing layer (22p; annotated Fig. 10). The method further teaches forming a patterned connective bridge (connecting line; claim 15) (51; Fig. 2) in the openings (see Fig. 2).

Yoshinari teaches it is known to use a photoresist material (photosensitive siloxane resin materials, [0202]) to form the third layer (insulating layer, [0202]) between the electrodes of a touch screen.  Yoshinari is silent on whether the "well-known" photosensitive siloxane resin materials are positive or negative type photoresist materials. However, Sekito teaches that photosensitive siloxane resin materials known in the art may function as either positive or negative photoresist material, depending on the exact material used ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the patterned first layer of Choung to be a patterned first photoresist layer as taught by Yoshinari as these materials are both known to serve as insulators between the electrodes of a touch screen. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method Choung such that it includes forming a patterned second photoresist layer on the second surface and patterning the third layer by using the patterned second photoresist layer as a mask, as taught by Irving. Doing so would simplify critical alignments in fabrication, thereby reducing patterning error from misalignment ([0033]).
MicroSi teaches that photosensitive material has two types: positive and negative (paragraph 1). MicroSi further teaches that negative resists have a faster 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select the material of the patterned first photoresist layer (Choung), the patterned second photoresist layer (Irving), and the third photoresist layer (Choung and Yoshinari) of modified Choung to be negative photoresist material. This would result in a faster photo speed, wider process latitude and a significantly lower operating cost, as taught by MicroSi.
Hermesdorf teaches a known manufacturing method comprising: forming a photomask layer (claim 1b; functionally analogous to the patterned second photoresist layer of the instant claim and the color mask of Irving), wherein the photomask layer has an optical density of greater than or equal to 2 (claim 1b); forming a photopolymer substrate (claim 1a; functionally analogous to the third photoresist layer of the instant claim and the layer of functional material of Irving);  and patterning the photopolymer substrate using the photomask layer as a mask (claims 1b-c). Hermesdorf further teaches that a photomask is one or more layers of a mask having an optical density sufficient to block light during exposure to prevent curing of a photopolymer layer ([0034]). Hermesdorf teaches that the optical density of the mask can be adjusted or optimized to sufficiently block the light during exposure ([0078]). Hermesdorf also teaches that the optical density of the photomask layer may be further limited to the range of 3.5 to 6.0 (claim 17; [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit the optical density of the color 
Lee teaches that, when there are exposable layers on both sides of a substrate, the exposures may be performed simultaneously at both sides of the substrate, or may be performed sequentially on each side thereof ([0106]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to expose (and thereby form the pattered version of) the first photoresist layer (touch photosensitive film; Choung) and the second photoresist layer (color mask; Irving) of modified Choung simultaneously, as taught by Lee, rather than sequentially, as taught by Irving. Lee teaches that when photosensitive layers are on opposite sides of a substrate (as with the backside variation disclosed by Irving), the opposing photosensitive layers may be exposed simultaneously or sequentially. Therefore, one of ordinary skill in the art would have expected that the first photoresist layer (touch photosensitive film; Choung) and the second photoresist layer (color mask; Irving) of modified Choung could be formed by exposure simultaneously, as taught by Lee instead of sequentially, as taught by Irving, and still produce the same results.
claim 9, Choung further teaches that the step of forming a patterned transparent sensing layer (first and second touch electrode patterns; claim 13) on the first surface comprises forming a plurality of first sensing units (21, see Fig. 5) and a plurality of second sensing units (22, see Fig. 5) on the first surface, wherein the first sensing units (21) are arranged in a row in a first direction, and the second sensing units (22, see Fig. 5) are arranged in a column in a direction perpendicular to the first direction (see Fig. 5).
Regarding claim 10, Choung further teaches that the step forming the patterned conductive bridge (connecting line, claim 15; 51, Fig. 2) in the openings (see Fig. 2) comprises electrically connecting the patterned conductive bridge (connecting line, claim 15) to any adjacent ones of the second sensing units (second touch electrode pattern, claim 15).

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed March 4th, 2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Choung et al. (U.S. 2015/0220202 A1) in view of: Yoshinari et al. (U.S. 2017/0003593 A1), Irving et al. (U.S. 2009/0130610 A1), Hermesdorf (U.S. 2006/0073417 A1), and Lee et al. (U.S. 2013/0161070 A1).
Applicant’s argument that Irving et al. (U.S. 2009/0130610 A1), Hermesdorf (U.S. 2006/0073417 A1), Donnelly (U.S. 2017/0269728 A1) and Lee et al. (U.S. 2013/0161070 A1) all fail to disclose the feature amended to claim 1, that the 

Applicant’s arguments, see pages 8-11, filed March 4th, 2021, with respect to the rejection of claims 3-6 and 8-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sekito et al. (U.S. 2014/0335448 A1) and The Difference Between Positive and Negative Photoresist by Shin-Etsu MicroSi.
Applicant’s argument that Chong et al. (US 2015/0220202 A1), Yoshinari et al. (US 2017/0003593 A1), Irving et al. (U.S. 2009/0130610 A1), Hermesdorf (U.S. 2006/0073417 A1), and Lee et al. (U.S. 2013/0161070 A1) all fail to disclose the feature amended to claims 3 and 8, “the patterned first photoresist layer and the patterned second photoresist layer comprise a negative photoresist material” and the feature amended to claim 8, “the third photoresist layer comprises a negative photoresist material”, is found to be persuasive and the amended claims 3 and 8 (and claims 4, 5, 6, 9, and 10 for being dependent on these claims) traverse the original rejection. However, upon consideration, the newly amended claims 3 and 8 are found to be obvious in view of Sekito et al. (U.S. 2014/0335448 A1) and The Difference Between Positive and Negative Photoresist by Shin-Etsu MicroSi, as explained above. For this reason, the newly amended claims 3 and 8 are rejected 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        




/Nicholas E Brown/Examiner, Art Unit 1737